0/- /é`- &075’5_ C/Q

TRL».L coum‘ cAuss No. NOB l q 7

Tm: SrArr: or Taxas ltv Tm~: Drs'rnxcr`CouRr OF

vs. - H.uuus CoUN'rY, TEXAs

Ib/-\N J';[MENEZ |B_’)"‘Jumcw.D!smcr

@@¢“G“¢m@@

ORor:n - Omcnw. Exnmrrs

The Rules of Appellate Procedure indicate that “[i]f the trial court determines that
original exhibits should be inspected by the appellate court or sent to that court in lieu of copies,
the trial court must make an order for the safekeeping, transportation and return of those
exhiliits.” Se¢ TEx. R. APF. P. 34.6(3)(2). The Court has determined that the Official Court
Reporter of the 338th does not have the technical resources or expertise to safely copy audio or
audio video recordings for inclusion in appellate records as exhibits

To ensure the integrity of the appellate record and the preservation of the original audio
or audio video exhibits in the trial court’s record, the Court Onozss the Ochial Court Reporter,
to the extent practicable, “arrange all the exhibits in their listed order and bind them Ermly
together." See 'l`nx. R. AFP. P. 34.6(3)(2). t

'l`he Court Onom the Harris County District Clerk to transport the following exhibits to
the Fourteenth Court of Appeals for their inspection and safekeeping in the above case:

#
1) No. `
No.

    

Once the Appellate Clerk issues mandate in this matter, the Court would ask the
Appellate Clerk contact the Harris County District Clerlr to ed'ectuate the safe return of the
original exhibit(s) listed above.

BLW\/./ M/\

' l ¥
Date signed BE&SQ_;) § far K
rudg¢, l@$nisrri¢¢courc § § EJ y D

Chris Daniel
District C!er‘t

AUG 2 0 2015

w \M

 

Depu’ry

09/ 29/ 2015

|, C|erk of the 15t COURT OF APPEALS, do hereby acknowledge receipt of the
Appe|late Records listed below from the District C|erk of Harris County, Texas.

CAUSE NO.

1408197

1448336

Received on this the

Descri|:_)tion DEFENDANT'S NAME

SX-6 - DVD Ca||s to Seal Security Juan Jimenez
SX-7 - DVD 911 Cal|s

SX~79 & 80 - DVD's |Vlichael Al|en Seaton

day of 2015.

 

. Depu.tv

    
   
 

RECEn/i """
FmsTCouFtr "` 1~.~
won tSTONO§,~ , ,,’ Q~A'-S

£' \Q:"-° 5 9 2015

' PH|NE

  

SHERRY RAoAcK
CHlEF JUsTlCE

CHRlsToPHER A. PRINE
CLERK oF THE COURT

TERRY Jr-:NNlNcs
EVF.LYN Kr.vr~:s
LAuRA CARTER l-llGLEv

JANE BLAND PHONE: 713-274-2700
MchAEL MAssENGALt-: Court Of Appeals Fsz 713-755-8131

HARvaBRow~ First District of TeXaS

REBECA HuDDLE _
RussELL LLan 301 Falllllll Stl‘eet

JUST'CES Houston, Texas 77002-2066

JANET WlLLlAMs
CHlEF STAFF A'rroRNEY

    

r\\~__,-/'
www.txcourts.gov/l stcoa.aspx

October 2, 2015

Harris County District Clerk's Offlce -
Criminal

Harris County District Clerk - Criminal

1201 Franklin, Ste 3180

Houston, TX 77002

* DELIVERED VIA E-MAIL and HARRIS
COUNTY MESSENGER*

RE: Court of Appeals Number: 01-15-00783-CR Trial Court Case Number: 1408197
Style: Juan Jimenez v. The State of Texas

Attn: Exhibit Clerk- Barbara Anderson

Pursuant to (the trial court’s/this Court’s) August 20, 2015 order, State Exhibits 6 and
7 were ordered filed for our review.

Pursuant to 1997 Supreme Court Order B.4, State Exhibits 6 and 7 are being returned to
the District Clerk’s Offlce.

Sincerely,
Ci»»t,l at s\, f

JMJ~‘
Christopher A. Prine, Clerk of the Court

By Ora Patterson, Deputy Clerk

** PLEASE SIGN AND RETURN TO THE FIRST COURT OF APPEALS, **
Received by: Date:

cc: Judge 183rd District Court (DEL|VERED VlA E-|V|AlL)
A|an Curry (DEL|VERED VlA E-|V|AlL)
Court Reporter 183rd District Court (DEL|VERED VlA E-N|A|L)
Juan IVlanue| Contreras Jr. (DEL|VERED VIA E-|V|A|L)